Los hechos están expresados en la opinión.
El Juez Asociado Sr. Aldbey,
emitió la opinión del tribunal.
En pleito seguido por Gandía y Cía. contra Francisco Alonzo se dictó sentencia condenando al pago de cierta can-tidad de dinero y librada orden para su ejecución y embar-gadas ciertas fincas como de la propiedad del demandado pre-sentó entonces Manuel Viñas demanda de tercería de ellas y petición incidental de injunction para paralizar el remate de las mismas. Declarada sin lugar la demanda de tercería y también la orden de entredicho j denegado el injunction solicitado apeló de ambas resoluciones el Señor Viñas, ape-laciones que aun están pendientes.
En este estado las cosas solicitó Gandía y Cía. que se li-brase nueva orden de ejecución para cumplir la sentencia contra Alonzo a lo que accedió la Corte de Distrito de Are-cibo y anunciado el remate de dichas fincas para el 30 de este mes acudió entonces nuevamente Viñas a dicha corte expo-niendo esos hechos y solicitando que se dictase una orden de injunction al márshal para que suspendiera la subasta anun-ciada hasta que este Tribunal Supremo resolviera el pleito de tercería a fin de que no resultase sin efecto nuestra juris-*36dicción. La corte negó la solicitud en 13 de este mes y como consecuencia de esto nos lia presentado Viñas petición para que libremos auto de certiorari anulándola.
Como se ve, lo que pretende añora el Señor Viñas es que a pesar dé haber sido negada su petición de injunction se li-bre, sin embargo, por el hecho de haber apelado aquella reso-lución y también contra la que recayó en- su demanda de ter-cería.
La apelación contra una orden denegando la expedición de un auto de injunction no produce el efecto de que la pro-hibición exista mientras la apelación se resuelva Sucesión Padró v. Lloreda, Juez de Distrito, 24 D. P. R. 766 y, por tanto, no da derecho a que como consecuencia de la apelación se li-bre el auto de injunction que solicitó el Señor Viñas de la Corte inferior y contra cuya resolución negatoria interpuso el presente recurso de certiorari.
La solicitud debe ser negada.

Denegada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.